Citation Nr: 0737759	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  00-15 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for lumbar spine disability.

2.  Entitlement to an initial rating in excess of 20 percent 
for cervical spine disability.

3.  Entitlement to an initial rating in excess of 20 percent 
for right shoulder disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for left knee disability.

5.  Entitlement to an initial rating in excess of 10 percent 
for right carpal tunnel syndrome.

6.  Entitlement to an initial compensable rating for low back 
and chest scars.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1994 to November 
1999.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  During the course of the 
appeal, jurisdiction over the claims folders was transferred 
to the Winston-Salem, North Carolina, RO.

The Board notes that in a June 2001 rating decision, the 
veteran was awarded increased ratings of 20 percent for his 
lumbar spine and cervical spine disabilities, both effective 
November 3, 1999, the original date of service connection.  A 
veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
claims for increased evaluations for lumbar and cervical 
spine disabilities remain before the Board.


FINDINGS OF FACT

1.  For the period prior to September 23, 2002, the veteran's 
low back disability did not manifest more than moderate 
intervertebral disc syndrome; severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion were not present. 

2.  For the period prior to September 26, 2003, the 
limitation of motion of the veteran's lumbar spine more 
nearly approximated moderate than severe.   

3.  For the period between September 26, 2003, and January 
19, 2005, the veteran's lumbar spine disability was 
manifested by limitation of forward flexion of the 
thoracolumbar spine to greater than 30 degrees, but not 
greater than 60 degrees.  

4.  For the period beginning January 19, 2005, the lumbar 
spine disability has been manifested by limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less; 
ankylosis of the thoracolumbar spine is not present.

5.  The lumbar spine disability has not resulted in any 
incapacitating episodes necessitating bed rest prescribed by 
a physician.

6.  Throughout the entire claims period, the veteran has had 
incomplete paralysis of the bilateral sciatic nerves that 
more nearly approximates mild than moderate.

7.  For the period prior to September 22, 2002, the veteran's 
cervical spine has not been manifested by more than moderate 
intervertebral disc syndrome; during the entire evaluation 
period, the veteran's cervical spine has not resulted in any 
incapacitating episodes necessitating bed rest prescribed by 
a physician.

8.  Throughout the entire claims period, the veteran's 
cervical spine disability has not manifested limitation of 
motion that most nearly approximates severe than moderate; 
flexion has not been limited to 10 degrees, and there has 
been no favorable ankylosis of the cervical spine.  

9.  Throughout the entire claims period, the veteran has had 
incomplete paralysis of the right upper radicular group that 
more nearly approximates mild than moderate.

10.  The veteran's right shoulder disability does not more 
nearly approximate movement that is limited to midway between 
the shoulder and the side; there is no evidence of marked 
deformity or dislocations, fibrous union, malunion, or 
nonunion.

11.  The veteran's left knee disability manifests pain and 
symptoms that most nearly approximate limitation of motion 
with flexion greater than 45 degrees and no instability.  

12.  The veteran's right carpal tunnel syndrome does not more 
nearly approximate incomplete paralysis of the median nerve 
that is moderate; the veteran experiences numbness and 
tingling in his right hand and limitation of motion of the 
right wrist.

13.  The veteran's low back and chest scars are manifested by 
superficial scars with surrounding areas of numbness; there 
is no pain, tenderness, ulceration, instability, or 
limitation of motion.


CONCLUSIONS OF LAW

1.  The veteran's lumbar disability warrants a 20 percent 
disability rating for the period prior to January 19, 2005, 
and a 40 percent rating, but not higher, thereafter.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2007). 

2.  The veteran's low back disability warrants separate 
disability ratings of 10 percent, but not higher, for the 
period beginning November 3, 1999, based on impairment of the 
right and left lower extremities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2007). 

3.  The schedular criteria for an initial rating in excess of 
20 percent for cervical spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5293 (2003); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2007).

4.  The veteran's cervical spine disability warrants a 
separate disability rating of 20 percent, but not higher, for 
the period beginning November 3, 1999, based on impairment of 
the right upper extremity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.14, 4.124a, Diagnostic Code 8510 (2007). 

5.  The schedular criteria for an evaluation in excess of 20 
percent for the veteran's right shoulder disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.71a, Diagnostic Codes 5201, 5202, 5203 (2007).

6.  The schedular criteria for an initial evaluation in 
excess of 10 percent for left knee disability have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2007).  

7.  The schedular criteria for an initial evaluation in 
excess of 10 percent for right carpal tunnel syndrome have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, 
4.124a, Diagnostic Codes 5215, 8515 (2007).

8.  The schedular criteria for an initial compensable 
disability rating for scars of the low back and chest have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2002); 38 C.F.R. §§ 4.7, 4.14, 4. 
114, Diagnostic Code 7318, § 4.118, Diagnostic Codes 7802-
7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

This appeal arises from disagreement with the initial 
evaluations following the grants of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

In any event, the RO issued a letter in August 2003, that 
notified the veteran of the evidence needed to substantiate 
entitlement to increased evaluations.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of the VCAA, the veteran 
was provided another letter in April 2005 noting that he 
should provide VA with any evidence in his possession 
pertinent to the claims on appeal.

The veteran was notified of the first three elements of the 
Dingess notice by the August 2003 letter.  With respect to 
the claims being denied, while he did not receive specific 
information regarding the disability rating and effective 
date elements of his claims until March 2006, no additional 
disability rating or effective date will be assigned and 
accordingly, there is no prejudice to the veteran.  
Therefore, the veteran is not prejudiced by the delayed 
notice on these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claims, this timing deficiency 
was remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the July 2006 SSOC. Therefore, any timing deficiency has been 
remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including medical records from the VA Medical Center (VAMC).   
Additionally, the veteran has been provided proper VA 
examinations to determine the current severity of the 
disabilities on appeal.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lumbar and Cervical Spine Disabilities

Legal Criteria

During the pendency of this appeal, the criteria for 
evaluating disabilities of the spine were revised twice.  
Under the criteria for rating interverebral disc syndrome in 
effect prior to September 23, 2002, postoperative cured 
intervertebral disc syndrome warrants a noncompensable 
disability rating.  A 20 percent rating is warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent rating is assigned for severe intervertebral 
syndrome with recurring attacks and intermittent relief.  
38 C.F.R. § 4.73, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  With muscle spasm 
on extreme forward bending, and loss of lateral spine motion, 
unilateral, in a standing position, a 20 percent evaluation 
is warranted.  A 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation if it is moderate or a 40 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Under the criteria effective September 26, 2003, lumbosacral 
and cervical spine disabilities are to be evaluated under the 
general rating formula for rating diseases and injuries of 
the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 (2007).  Intervertebral disc syndrome will be 
evaluated under the general formula for rating diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
(outlined above), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent evaluation is warranted 
for ankylosis of the entire spine.  

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a (2007).  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

Incomplete paralysis of the upper radicular group (fifth and 
sixth cervicals) of the major upper extremity warrants a 20 
percent evaluation if it is mild, a 40 percent evaluation if 
it is moderate or a 50 percent rating if it is severe.  A 70 
percent evaluation is warranted for complete paralysis of the 
upper radicular group of the major upper extremity.  With 
complete paralysis, all shoulder and elbow movements are lost 
or severely affected, and the hand and wrist movements are 
not affected.  38 C.F.R. § 4.124a, Diagnostic Code 8510 
(2007).

Factual Background Lumbar Spine

Service connection and a 10 percent disability rating were 
granted in an April 2000 rating decision for the veteran's 
low back disability, effective November 3, 1999.  In a June 
2001 rating decision, the initial rating was raised to 20 
percent, effective November 3, 1999.  

During the veteran's May 1999 Medical Board examination, he 
was noted to have low back pain and a normal heel to toe 
walk.  He was tender to palpitation in the L5-S1 region with 
no sacroiliac joint tenderness on palpitation.  X-rays of the 
lumbar spine showed degenerative joint disease.  

In September 2000, the veteran was provided a VA orthopedic 
examination.  He reported that his low back pain was worse 
with standing or walking for extended periods of time.  Upon 
physical examination, focal tenderness was noted in the 
lumbar area.  Straight leg raising was positive at 45 degrees 
on the right and positive at 72 degrees on the left.  Range 
of motion measurements showed forward flexion was to 76 
degrees with pulling in the midback, with right rotation to 
15 degrees and left rotation to 25 degrees.  Lateral flexion 
was to 30 degrees on the left and 35 degrees on the right.  
The diagnosis was lumbar strain causing moderate functional 
loss due to pain.  

The veteran also underwent a neurological examination in 
September 2000.  He complained of sharp, shooting pain 
radiating to his buttocks and quadriceps that was aggravated 
by sitting and standing.  Neurological examination of the 
lower extremities showed that reflexes were intact and 
sensation was decreased throughout the right leg in terms of 
light touch, pin prick, and temperature.  The diagnosis was 
radiculopathy of the right lower extremity.  

The veteran also underwent treatment at the VAMC for his low 
back disability.  In October 2002 he complained of "very 
bad" low back pain that radiated into his left leg.  In 
August 2003, his back was noted to have full range of motion 
with full flexion, extension, side bending, and rotation.  
Similarly, full range of motion was measured in May 2004 and 
X-rays of the veteran's lumbar spine were normal.  The 
veteran's physician noted a few months later, in September 
2004, that his symptoms were consistent with an L4-L5 disc 
extrusion.  X-rays from November 2004 showed severe 
degenerative joint disease and lateral disc protrusion with 
no evidence of nerve root compression.

In August 2004 the veteran underwent a VA contract 
examination.  He stated that he had not been recommended bed 
rest due to his low back disability and he denied any 
functional impairment.  The veteran had normal strength in 
his legs and negative straight-leg raising.  The veteran 
reported that he missed 50 to 60 days of work per year due to 
his low back disability, and the examiner concluded that this 
was due to his low back and cervical spine disabilities.  

The veteran was provided another VA contract examination in 
January 2005 to determine the current severity of his low 
back disability.  He complained of constant pain that 
radiated to both lower extremities.  He reported losing three 
months of work due to his back.  

During physical examination, there was radiation of pain on 
movement of both sides with muscle spasms.  Tenderness was 
present.  Straight leg raising was negative bilaterally.  
Flexion was to 75 degrees with pain beginning at 65 degrees, 
and extension was to 25 degrees with pain beginning at 15 
degrees.  Right lateral flexion was to 25 degrees with no 
pain and left lateral flexion was to 25 degrees with pain 
beginning at 15 degrees.  Right and left rotation were to 20 
degrees with pain beginning at 10 degrees.  Pain was the 
primary factor causing decreased range of motion, but fatigue 
and lack of endurance were also noted.  

The examiner found that during flare-ups of the back, range 
of motion was further decreased with flexion of only 35 
degrees, extension to 5 degrees, right and left flexion to 15 
degrees, and right and left rotation to 15 degrees.  The 
veteran was noted to have intervertebral disc syndrome of the 
lumbar spine and radiculopathy at the L4-5 disc space or L5 
nerve root.  The examiner also observed that the veteran had 
decreased pinprick in both anterolateral thighs with pain 
down the L5 nerve root without any loss of sensation.  X-rays 
of the lumbar spine showed a small anterior bone spur at L4-
5.  

The diagnosis was lumbar strain with facet arthritis L5-S1 
with a recent MRI showing L4-5 disc narrowing and a small 
disc protrusion present on the nerve root.  The veteran 
experienced painful decreased range of motion with flare-ups 
and paresthesia and pain in both thighs.  The examiner also 
noted that the veteran lost up to two days a week from work 
due to his low back pain.  

VAMC treatment records show that in March 2005, the veteran 
underwent a steroid injection to treat his back pain, and a 
month later, his doctor noted that the veteran had chronic 
debilitating pain from his back condition.  

He was examined in April 2005 and found to have decreased 
range of motion of his back.  At that time, flexion was to 20 
degrees, right lateral flexion was to 20 degrees, and left 
lateral flexion was to 10 degrees.  Extension was described 
as neutral and the veteran was noted to have decreased 
pinprick sensation in the left lower leg compared to the 
right.  

The veteran's doctor concluded that he had chronic low back 
pain with paresthesia and degenerative disc disease.  
Similarly, decreased sensation and radiculopathy were noted 
in the veteran's bilateral thighs in January 2005.  A lumbar 
spine MRI in February 2006 showed normal vertebral alignment 
and mild degenerative spondylosis.  

The veteran's most recent VA examination was conducted in May 
2006.  He complained of extreme pain in his back radiating 
down his legs.  He also stated that he has not had 
incapacitating episodes requiring bedrest, but has been told 
quite frequently to take it easy.  Upon physical examination, 
the veteran's spine appeared normal, and he complained of 
excruciating pain with palpation over the right paravertebral 
and sacroiliac areas with less pain on the left.  The veteran 
complained of pain with all movements of the back, and was 
able to bend backward to 15 degrees.  

Lateral bending was also to 15 degrees with forward bending 
to 90 degrees and rotation to 30 degrees.  Repetitive motion 
did not alter the examination.  The veteran perceived light 
touch sensation over the entirety of his lower extremities.  
He complained of a patchy decrease in light touch perception 
on the lateral and medial aspects of his legs in no 
particular pattern.  

The motor examination was essentially unremarkable.  An MRI 
of the lumbar spine showed very mild degenerative changes as 
well as mild foraminal and canal stenosis.  The diagnosis was 
degenerative disc disease and degenerative joint disease of 
the lumbar spine with residuals.  

Lumbar Spine Period Prior to January 19, 2005

The veteran has been diagnosed with degenerative disc disease 
and intervertebral disc syndrome in his lumbar spine.  
However, the veteran has not alleged, and the record does not 
show, that he has experienced any incapacitating episodes 
requiring bedrest prescribed by a physician.  In fact, during 
his May 2006 VA examination, while he did report that his 
physician had often instructed him to "take it easy", he 
specifically denied being prescribed bedrest for his low back 
condition.  In addition, there is no evidence of severe 
intervertebral syndrome with recurring attacks and 
intermittent relief during this period.  In this regard, 
relatively few neurologic findings were reported and straight 
leg raising was negative.  Therefore, he is not entitled to 
an increased rating under Diagnostic Code 5293 (2002 & 2003), 
or 5243 (2007).

With respect to whether a higher initial rating is warranted 
under the former or the current criteria for the period prior 
to January 19, 2005 due to limitation of motion, the evidence 
showed most of the normal range of forward flexion with no 
reported additional limitation due to functional factors.  
The veteran's low back disability was not manifested by 
limitation of motion that most nearly approximates severe, 
forward flexion limited to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.

There is also no medical evidence of severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space.  While X-rays have shown degenerative changes in 
the veteran's back, the Board notes that VAMC treatment 
records show full range of motion of the lumbar spine during 
this period, and during the September 2000 VA examination, 
range of motion testing showed forward flexion to 76 degrees, 
right rotation to 15 degrees, left rotation to 25 degrees, 
lateral flexion to 30 degrees on the left and 35 degrees on 
the right.  The veteran was found to have only moderate 
functional loss due to pain.  Therefore, it is clear that 
even when all pertinent disability factors are considered, 
the veteran's low back disability does not most nearly 
approximate the criteria associated with an evaluation in 
excess of 20 percent for the period prior to January 19, 
2005.  

The medical evidence of record supports separate 10 percent 
ratings for impairment of the right and left extremities 
throughout the entire evaluation period (beginning November 
3, 1999).  The Board notes that the criteria for evaluating 
impairment of the peripheral nerves have not been revised 
during the period of this claim.  In addition, since the 
neurological impairment of the lower extremities is separate 
and distinct from the functional impairment of the lumbar 
spine, separate ratings for these components of the 
disability are allowed under the former rating criteria.  See 
38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 259, 262.  

The evidence establishes the presence of mild incomplete 
paralysis of the right and left lower extremities throughout 
the evaluation period.  Throughout the period of this claim, 
the veteran has complained of radiating pain and sensory 
impairment of the lower extremities and neurological 
examinations by VA and by the VAMC have confirmed the 
presence of bilateral lumbar radiculopathy consistent with 
mild incomplete paralysis of the his lower extremities.  

A 40 percent rating is not appropriate as none of the medical 
evidence shows that the incomplete paralysis has more nearly 
approximated moderate than mild.  When noted, the impairment 
has been sensory in nature.  Therefore, the Board concludes 
that the preponderance of the evidence establishes that the 
lumbar spine disability has not resulted in neurological 
impairment to both the veteran's lower extremities. 

The Board has considered whether there is any other schedular 
basis for granting a higher rating during the period prior to 
January 19, 2005, but has found none.  In addition, the Board 
has considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this period because 
the preponderance of the evidence is against the claim.

Lumbar Spine Period Beginning January 19, 2005

For the period beginning January 19, 2005, the Board finds 
that an increased rating of 40 percent is warranted for the 
veteran's lumbar spine disability.  In this regard, the Board 
notes that during his January 19, 2005 examination, the 
examiner found that with flare-ups, range of motion of the 
veteran's lumbar spine was decreased with flexion of only 35 
degrees, extension to 5 degrees, right and left flexion to 15 
degrees, and right and left rotation to 15 degrees.  

In addition, the veteran's range of motion of his lumbar 
spine was found to be most limited during his April 2005 
examination at the VAMC.  At that time, flexion was to 20 
degrees, right lateral flexion was to 20 degrees, and left 
lateral flexion was to 10 degrees.  Forward flexion of the 
thoracolumbar spine therefore most nearly approximates 30 
degrees or less for the period beginning January 19, 2005.  
In addition, a disability evaluation in excess of 40 percent 
is not warranted as the medical evidence of record does not 
establish that the veteran experiences ankylosis of his 
entire thoracolumbar spine.  

In fact, while the veteran does experience decreased range of 
motion, it is clear that he still retains some useful motion 
of his lumbar spine.  The Board finds that the medical 
evidence of record therefore establishes that the veteran's 
low back disability most nearly approximates forward flexion 
that is 30 degrees or less for the period beginning January 
19, 2005, and an increased rating of 40 percent is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular 

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  

In this case the veteran has been granted a total rating for 
compensation based on individual unemployability, effective 
in March 2005.  He is thus being compensated for marked 
interference with employment.  Prior to March 2005, the 40 
and 50 percent ratings for the back disability prior to that 
date, are intended to compensate for reported time lost from 
work.  

Marked interference with employment, beyond those rates of 
compensation or any periods of recent hospitalization have 
not been shown.

Cervical Spine Factual Background

Service connection and a 10 percent disability rating were 
granted in an April 2000 rating decision for the veteran's 
cervical spine disability, effective November 3, 1999.  In a 
June 2001 rating decision, an increased rating of 20 percent 
was assigned for the veteran's cervical spine, effective to 
the date of service connection, November 3, 1999.  

The veteran was examined by the military Medical Board in May 
1999.  The examiner noted that a 1997 EMG/nerve conduction 
test showed normal cervical paraspinal muscles but also 
included findings consistent with right median neuropathy.  
An MRI in 1998 showed C5-6 paracentral herniated nucleus 
pulposus.  Examination of the neck showed decreased cervical 
flexion, extension, rotation, and bending.  X-rays revealed 
decreased cervical space at C5-6 level.  The diagnoses were 
cervical spondylolysis and right C5-6 herniated nucleus 
pulposus.

The veteran's first VA examination with respect to his 
cervical spine was performed in September 2000.  He 
complained of pain and decreased motion in his neck.  
Examination of the neck showed lateral rotation on the right 
side to 20 degrees and on the left side to 45 degrees.  Neck 
flexion was to 10 degrees with significant pain.  An X-ray of 
the cervical spine was normal.  The diagnosis was cervical 
arthralgia causing mild to moderate functional loss due to 
pain.

The veteran was also provided a VA September 2000 
neurological examination.  He described experiencing constant 
radiating pain in his right upper extremity associated with a 
pins and needles feeling.  He also described some numbness in 
his third, fourth, and fifth finger.  The veteran was noted 
to have decreased sensation throughout both shoulders and 
throughout the right upper extremity when compared to the 
left.  He also had decreased temperature sensation on the 
right upper extremity.  Motor examination showed decreased 
hand grip on the right and decreased bicep strength secondary 
to his right shoulder disability.  The diagnosis was 
radiculopathy of the C6 and C7 portion of the spine.  

A VA contract examination of the veteran's cervical spine was 
conducted in August 2004.  The veteran complained of constant 
pain traveling to the back of his neck.  He denied 
experiencing incapacitation requiring bedrest.  The veteran 
noted that his pain was brought about by physical activity 
and relieved by medication.  Upon physical examination, the 
cervical spine showed radiation of pain down the arms on 
movement.  

Muscle spasm and tenderness were present paravertebrally.  
Flexion was to 35 degrees with extension to 30 degrees, both 
with pain beginning at 25 degrees.  Right and left lateral 
flexion were to 30 degrees with pain at 25 degrees.  Right 
rotation was to 60 degrees with pain at 50 degrees and left 
rotation was to 70 degrees with pain at 60 degrees.  Pain, 
fatigue, and lack of endurance were noted with left rotation 
of the cervical spine.  

The examiner noted that during flare-ups flexion would be 
reduced to 10 degrees with extension to 5 degrees due to pain 
and fatigability.  Side flexion would be to 20 degrees 
bilaterally and rotation would be 60 degrees bilaterally.  
There was no ankylosis of the cervical spine and no 
intervertebral disc syndrome.  X-rays showed mild 
degenerative changes with moderate change of the alantoaxial 
joints and straightening of the cervical lordosis suggestive 
of a muscle spasm.  Disc spaces appeared to be relatively 
well preserved.  

The diagnoses were mild to moderate cervical spondylosis and 
a history of right C5-6 herniated nucleus pulposus with mild 
to moderate degenerative arthritis.  The examiner found that 
the veteran experienced mild to moderate discomfort from his 
cervical spine disability and there was no definite evidence 
of radiculopathy.  He concluded that the pain experienced by 
the veteran in his shoulder and hands was related to his 
shoulder subluxation and carpal tunnel syndrome.

In February 2005 the veteran underwent a second VA contract 
examination of his cervical spine.  He complained of constant 
burning pain in his neck that radiated to his right shoulder.  
He noted that he was able to function on medication and that 
he did not have periods of incapacitation requiring bedrest 
prescribed by a physician.  

Upon physical examination, the veteran had normal posture and 
a limping gait.  Radiation of pain was down the right 
shoulder and upper arm.  Muscle spasms and tenderness were 
present paravertebrally.  There was no ankylosis.  Range of 
motion measurements showed flexion to 45 degrees with pain at 
35 degrees, extension to 30 degrees with pain at 20 degrees, 
right and left lateral flexion to 40 degrees with no pain, 
right rotation to 70 degrees with no pain, and left rotation 
to 50 degrees with pain at 40 degrees.  The veteran had pain, 
fatigue, and lack of endurance. 

There was no weakness or incoordination in the cervical 
spine.  With repetitive activity, the veteran had 45 degrees 
of flexion with pain at 35 degrees, 30 degrees of extension 
with pain at 20 degrees, right flexion to 40 degrees, left 
flexion to 30 degrees with pain at 20 degrees, right rotation 
to 70 degrees with no pain, and left rotation to 20 degrees 
with pain at 10 degrees.  The examiner also noted that the 
veteran had intervertebral disc syndrome with the C5 nerve 
root involving pain and numbness down the lateral shoulder 
and upper arm.  

The veteran also had C8 symptoms with pain in the distal 
forearm, ulnar ring finger, and little finger.  Upper 
extremities motor function was normal with decreased pinprick 
sensation and decreased temperature.  The diagnoses were 
cervical spondylosis and right C5-6 herniated nucleus 
pulposus resulting in a C5 nerve root compression.  The 
examiner noted symptoms of a C8 nerve root compression were 
also present.  X-rays showed no significant radiographic 
pathology.  The examiner concluded that the veteran had 
recurring attacks of intervertebral disc syndrome with only 
intermittent relief.  

The veteran's most recent examination to determine the 
severity of his cervical neck disability was in May 2006.  He 
provided a long history of neck pain and changes in his right 
forearm consistent with carpal tunnel syndrome.  He described 
experiencing excruciating pain with any motion of his neck.  
The veteran also stated that he had been told to rest when 
experiencing flare-ups of pain and that he would often not 
get out of bed due to pain.  

Upon physical examination, the veteran was able to touch his 
chin to each shoulder and laterally flex his neck to 35 
degrees.  Extension was also to 35 degrees easily with pain.  
There was no change with repetitive motion.  Motor strength 
in the neck was normal and motor examination of the upper 
extremities was normal.  Light touch over the shoulders was 
completely normal although the veteran did report that it was 
slightly duller on the right arm.  The diagnosis was 
degenerative disc disease and degenerative joint disease of 
the cervical spine with residuals.  

Cervical Spine Analysis

With respect to intervertebral disc syndrome, the Board notes 
that the veteran was not found to have cervical disc disease 
until February 2005.  At that time, the examiner noted that 
the veteran experienced recurring attacks of intervertebral 
disc syndrome, but noted that he had no significant 
radiographic pathology.  Moreover, the veteran has denied 
experiencing periods of incapacitation requiring bedrest 
prescribed by a physician.  Therefore, he is not entitled to 
an increased rating under Diagnostic Code 5243 (2002), 
(2003), and (2007) for intervertebral disc syndrome.

The medical evidence of record shows that while the veteran's 
cervical spine disability manifests limitation of motion, it 
does not more nearly approximate the criteria associated with 
an increased disability evaluation of 30 percent.  In this 
regard, the Board notes that the veteran's greatest 
limitation of flexion was noted at his September 2000 VA 
examination when neck flexion was to 10 degrees.  

While a 30 percent rating is warranted under the current 
rating criteria when flexion is to 15 degrees or less or for 
favorable ankylosis of the entire cervical spine, the Board 
finds that the preponderance of the medical evidence of 
record establishes that the veteran has flexion of his 
cervical spine greater than 15 degrees.  The veteran was 
provided three VA examinations in August 2004, February 2005, 
and May 2006, and flexion was measured with pain beginning at 
25 degrees, 35 degrees and 35 degrees, respectively.  

Similarly, the medical evidence does not establish that the 
veteran has manifested severe limitation of motion as 
required for an increased rating under the former criteria.  
While flexion was noted to be limited to 10 degrees at the 
September 2000 VA examination, the examiner noted that X-rays 
of the cervical spine were normal and he found that the 
veteran's disability only caused mild to moderate functional 
loss.  

Furthermore, the VA examiners have specifically found that 
the veteran does not have ankylosis of the cervical spine and 
even when all pertinent disability factors are considered it 
is clear that the veteran retains useful motion of his 
cervical spine.  Accordingly, a disability evaluation in 
excess of 20 percent is not warranted for the veteran's 
cervical spine disability on the basis of limitation of 
motion under the current or former criteria.  

A separate 20 percent rating is warranted for radiculopathy 
of the veteran's right upper extremity.  The medical evidence 
establishes that the veteran has consistently been found to 
have numbness and pain radiating down his right arm due to 
his cervical spine disability.  In addition, the February 
2005 VA examiner found that the veteran had a C5 nerve root 
compression as well symptoms of a C8 nerve root compression.  

While the August 2004 VA contract examiner concluded that the 
veteran's arm pain was not due to radiculopathy, but was 
instead related to his shoulder disability and carpal tunnel 
syndrome, in the Board's opinion, the preponderance of the 
medical evidence satisfactorily establishes the presence of 
mild incomplete paralysis of the right (major) upper 
radicular group throughout the evaluation period radiating 
from the veteran's cervical spine.  

The veteran has consistently complained of radiating pain and 
sensory impairment of the right upper extremity.  In 
addition, he was diagnosed with radiculopathy of the C6 and 
C7 portions of his spine at his September 2000 VA 
examination, and as noted above, was found to have a C5 and 
C8 nerve compression at his February 2005 VA examination.  A 
40 percent rating is not appropriate for radiculopathy during 
the appeals period as none of the medical evidence shows that 
the incomplete paralysis has more nearly approximated 
moderate than mild.  When noted, the impairment has been 
sensory in nature and at the veteran's most recent VA 
examination in May 2006 light touch sensation was found to be 
normal.  Furthermore, the evidence does not establish that 
the cervical spine disability has resulted in neurological 
impairment of the left upper extremity.  Accordingly, a 
separate 20 percent evaluation is in order for the veteran's 
right upper extremity.  

Right Shoulder Disability

Legal Criteria

The veteran's right shoulder disability is currently rated 
under Diagnostic Code 5203, for impairment of the clavicle or 
scapula.  Malunion of the clavicle or scapula is evaluated as 
10 percent disabling for either arm.  Nonunion without loose 
movement is also evaluated as 10 percent disabling for either 
arm.  Nonunion with loose movement is evaluated as 20 percent 
disabling.  Dislocation of the clavicle or scapula is also 
evaluated as 20 percent disabling for either arm.  This 
rating code also provides that the disability may be rated on 
impairment of function of the contiguous joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5203.

Limitation of motion of the arm to shoulder level merits a 20 
percent evaluation. Limitation of motion of the arm to midway 
between side and shoulder level is evaluated as 30 percent 
for the major arm and 20 percent for the minor arm. 
Limitation of motion to 25 degrees from the side is evaluated 
as 40 percent for the major arm and 30 percent for the minor 
arm. 38 C.F.R. § 4.71a, Code 5201.

Impairment and malunion of the humerus is rated under 
Diagnostic Code 5202.  Moderate deformity of the humerus is 
evaluated as 20 percent disabling as are infrequent episodes 
of dislocation with guarding of movement only at the shoulder 
level.  Marked deformity or dislocations with frequent 
episodes of guarding on the major side warrants a 30 percent 
rating; and evaluations from 50 to 80 percent are provided 
for fibrous union, nonunion or loss of the head of the 
humerus, respectively.  38 C.F.R. § 4.71a, Code 5202.


Factual Background

Service connection and a 20 percent disability rating were 
awarded for the veteran's right shoulder disability in the 
April 2000 rating decision on appeal, effective November 3, 
1999.  

During the veteran's Medical Board examination in May 1999, 
his right shoulder was noted to have full abduction, 90 
degrees of internal rotation, 70 degrees of external 
rotation, and 2+ anterior subluxation.  His right shoulder 
was also positive for impingement and positive for bicep 
tenderness on papation.  X-rays were within normal limits and 
the diagnosis was right shoulder subluxation.  

The veteran was provided a VA examination in September 2000.  
He reported constant pain, but also reported that he was 
unable to separate his shoulder pain from his right arm nerve 
pain.  The examiner found no swelling, but did note a little 
bit of crepitation, and exquisite tenderness anteriorly along 
the joint lines.  Range of motion measurements showed passive 
abduction was to 65 degrees, active abduction was to 80 
degrees with moderate pain at the endpoint, passive forward 
flexion was to 65 degrees, and active forward flexion was to 
90 degrees.  X-rays of the shoulder were normal and the 
diagnosis was arthralgia of the right shoulder with mild 
functional loss due to pain. 

Outpatient treatment records from the VAMC show that the 
veteran was noted to have good strength and range of motion 
of his right shoulder in August 2003 and X-rays of his 
shoulders in May 2004 were normal.  In May 2002, the veteran 
was treated by his private physician for a right bicep tendon 
rupture.  At that time, flexion and abduction of his right 
shoulder was to 165 degrees.  

In August 2004, the veteran was provided a VA contract 
examination to determine the current severity of his right 
shoulder disability.  He complained of shoulder subluxation 
and instability with shooting pain and numbness in his 
fingers.  The veteran stated that he took anti-inflammatory 
agents, and sometimes had trouble working over his head.  
Upon physical examination, the veteran was found to be left-
handed, although he was noted to be ambidextrous in some 
respects as he could eat and write with his right hand.  

The right shoulder was noted to be abnormal.  Flexion and 
abduction were to 180 degrees with pain at 160 degrees.  
External rotation was to 70 degrees with pain at 60 degrees, 
and internal rotation was to 60 degrees with pain at 50 
degrees.  During flare-ups of his right shoulder, flexion and 
abduction were limited to 110 degrees, with 70 degrees of 
external abduction and 60 degrees of internal abduction.  The 
veteran had pain in his shoulder as well as fatigue, 
weakness, and lack of endurance.  There was no ankylosis.  
The diagnosis was right shoulder AC subluxation of the AC 
joint which, with flare-ups, affected the veteran's ability 
to work over his head and caused some painful range of 
motion.  The examiner noted that while all the veteran's 
disabilities caused him to miss 50 to 60 days of work a year, 
his shoulder disability only caused some trouble and did not 
result in his many missed work days.  

The veteran's most recent VA examination was conducted in May 
2006.  He reported right shoulder subluxation caused by 
repetitive motion over long periods and increased pain with 
lifting, or sitting.  The veteran stated that he was able to 
relocate his shoulder during periods of dislocation and 
denied locking and instability.  Flare-ups occurred with any 
kind of significant use and resulted in increased pain.  He 
was able to perform his activities of daily living with some 
help.  The veteran reported that he was right-handed.  
Physical examination of the right shoulder showed it to be 
normal in appearance.  Range of motion was to 180 degrees 
with pain beginning at 150 degrees.  Abduction was normal, 
with internal and external rotation to 90 degrees with pain 
beginning 10 degrees from the endpoint.  Repetitive motion 
did not change the examination results.  Motor and sensory 
examination of the upper extremities was normal.  The 
diagnosis was right shoulder strain with a history of 
subluxation with residuals.  The examiner noted that the 
veteran's X-rays had been consistently normal, but stated 
that the veteran's shoulder, knee, and wrist disabilities 
rendered him unemployable.  


Analysis

After review of the medical evidence of record, the Board 
finds that an initial rating in excess of 20 percent is not 
warranted for the veteran's right shoulder disability.  In 
this regard, the Board notes that a increased rating of 30 
percent is warranted when limitation of the motion of the 
major arm is limited to midway between the side and shoulder 
level.  

While there is some conflicting evidence as to whether the 
veteran is right or left-hand dominant, the Board notes that 
the medical evidence of record does not establish that 
limitation of motion of the veteran's right shoulder most 
nearly approximates midway between the side and shoulder 
level.  Flexion was most limited during the veteran's 
September 2000 examination when it was measured to 90 degrees 
actively and 65 degrees passively.  The examiner concluded 
that the veteran had only mild functional impairment 
resulting from his right shoulder disability.  

In addition, rotation was most limited during the veteran's 
August 2004 VA contract examination when external rotation 
was to 60 degrees with pain and internal rotation was to 50 
degrees with pain.  The examiner stated that during flare-ups 
external abduction would be limited to 70 degrees with 
internal abduction limited to 60 degrees.  While the examiner 
also noted pain, fatigue, weakness, and lack of endurance was 
present, he concluded that the veteran was limited in his 
ability to work over his heard and had some painful range of 
motion.  The Board therefore finds that even when all 
pertinent disability factors are considered, limitation of 
motion of the veteran's right shoulder does not more nearly 
approximate midway between the side and shoulder level.

The Board also notes that while ratings in excess of 20 
percent are warranted for marked deformity or dislocations of 
the major side and for fibrous union, nonunion or loss of the 
head of the humerus, the veteran's right shoulder disability 
does not most nearly approximate these criteria.  While the 
veteran has complained that he experienced dislocations of 
his right shoulder, the Board notes that the only objective 
medical evidence of subluxation was noted at the veteran's 
May 1999 Medial Board examination.  

During his September 2000 VA examination, only tenderness and 
a little bit of crepitation were noted.  In fact, none of the 
VA examinations or treatment records indicate that the 
veteran has experienced episodes of dislocation of his right 
shoulder.  With respect to fibrous union, nonunion or loss of 
the head of the humerus, the Board notes that the veteran's 
X-rays have been consistently normal, and no nonunion or 
other bone abnormality has been observed.  

While the veteran has also argued that he should be awarded a 
separate rating for instability of the right shoulder, the 
Board notes that there is no objective medical evidence of 
instability.  Furthermore, while VA's General Counsel allows 
for separate ratings for arthritis and instability of the 
knee, the regulations generally prohibit the evaluation of 
the same disability under various criteria.  38 C.F.R. § 
4.14.  Accordingly, a separate rating for the instability of 
the shoulder is not permitted as it violates the rule against 
pyramiding.

The Board therefore concludes that the preponderance of the 
evidence is against a finding that the veteran's right 
shoulder disability meets or approximates the criteria for a 
evaluation in excess of 20 percent.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Left Knee

Legal Criteria

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Limitation of flexion of a leg warrants a 10 percent 
evaluation if flexion is limited to 45 degrees and a 20 
percent evaluation if flexion is limited to 30 degrees.  
Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension of a leg warrants a 10 percent 
evaluation when it is limited to 10 degrees and a 20 percent 
evaluation when it is limited to 15 degrees.  20 degrees of 
extension is evaluated as 30 percent disabling.  Limitation 
of extension to 30 degrees receives a 40 percent evaluation.  
Limitation of extension of the knee to 45 degrees is 
evaluated as 50 percent disabling. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258

Factual Background

In the April 2000 rating decision on appeal, the veteran was 
granted service connection for his left knee disability and 
assigned a 10 percent disability evaluation, effective 
November 3, 1999.

During the veteran's May 1999 Medical Board examination, he 
was noted to have chondromalacia or retropatellar pain 
syndrome involving his kneecap.  Knee X-rays were within 
normal limits and the diagnosis was anterior knee pain 
(retropatellar pain syndrome) of the left knee.  

The veteran was provided a VA examination in September 2000.  
At that time, he reported experiencing pain that worsened 
with exertion, occasional left knee stiffness, and a giveaway 
sensation.  The veteran wore a brace on his left knee to aid 
with stabilization.  Upon physical examination, the examiner 
observed mild tenderness at the joint line medially and no 
swelling or crepitation.  Range of motion was from 0 to 115 
degrees.  X-rays were normal and the diagnosis was arthralgia 
of the left knee with minimal functional loss.

In August 2004 the veteran underwent a VA contract 
examination to determine the severity of his left knee 
disability.  The veteran reported being bothered by constant 
knee pain but did not report any functional impairment.  
Flexion was to 135 degrees with pain beginning at 125 
degrees.  The left knee was noted to be abnormal with pain, 
fatigue, weakness, and lack of endurance.  There was no 
additional loss of range of motion during flare-ups.  Drawer 
and McMurray tests were normal and there was no ankylosis.  
The examiner noted periodic joint effusion and crepitus with 
flexion and extension.  X-rays of the left knee were normal.  
The veteran stated that he had a history of left knee 
dislocation, however, while there was some decreased painful 
range of motion, the examiner found that the knee was quite 
stable.  

The veteran underwent a second VA examination in January 
2005.  At that time, range of motion of his left knee was to 
130 degrees with pain at 125 degrees.  After repetitive use, 
range of motion decreased to 95 degrees with pain at 75 
degrees.  The left knee showed pain, fatigue, and lack of 
endurance.  McMurray and Drawer tests were negative.  There 
was no effusion to the knee and slight subluxation was 
observed.  No locking pain was noted.  X-rays of the left leg 
were normal.  

The veteran's most recent VA examination was performed in May 
2006.  He complained of constant pain, periods of locking up, 
and that his knee was unstable.  He also reported 
experiencing dislocations, although the examiner noted that 
he was unable to identify periods of dislocation in the 
record.  The veteran stated that he was unable to do chores 
around the house but that he was able to perform the 
activities of daily living.  Examination of the left knee 
showed it to be quite normal in appearance.  No abnormality 
with respect to varus or valgus stress was noted.  Range of 
motion was to 125 degrees without significant pain.  No 
Drawer or McMurray's sign were elicited.  There was no change 
to functional impairment with repetitive use.  The diagnosis 
was patellofemoral syndrome of the left knee with residuals.  

Analysis

The veteran's left knee disability is currently rated as 10 
percent disabling under Diagnostic Code 5257 for slight 
recurring subluxation or instability.  With respect to 
limitation of motion, while the record reflects that the 
veteran has some limitation of flexion of his left knee, the 
currently assigned 10 percent rating contemplates limitation 
of flexion to 45 degrees.  The greatest degree of limitation 
of motion of the left knee was demonstrated at the veteran's 
January 2005 VA contract examination when flexion was 
measured to 125 degrees with pain.  

With respect to the Deluca factors, the veteran has been 
found to experience pain, fatigue, and lack of endurance; 
however, the January 2005 examiner noted that after 
repetitive use, the veteran's left knee range of motion was 
to 95 degrees with pain at 75 degrees.  Therefore, even when 
all pertinent disability factors are taken into account, it 
is clear that the veteran does not have limitation of flexion 
of his left knee that more nearly approximates 30 degrees as 
required for a 20 percent rating under Diagnostic Code 5260 
on the basis of limitation of flexion.  Moreover, all of the 
medical evidence shows that the veteran retains full 
extension of his right knee.  Therefore, an increased rating 
is also not warranted under Diagnostic Code 5261.  

The Board also notes that while the veteran was initially 
rated for slight instability of his left knee, the record 
establishes that the veteran does not experience instability 
of his knee.  While the January 2005 VA examiner noted slight 
subluxation, other stability testing was negative.  In fact, 
Drawer and McMurray tests have been consistently negative at 
his VA examination and the August 2004 VA examiner noted that 
the left knee was quite stable.  Therefore, a compensable 
rating for instability under Diagnostic Code 5257 is not 
appropriate as the preponderance of the medical evidence 
shows that the veteran's left knee does not most nearly 
approximate slight instability.  In addition, as there is no 
objective medical evidence that the veteran has dislocated 
semilunar cartilage or locking of his left knee, an increased 
rating under Diagnostic Code 5258 is not warranted.

The Board therefore concludes that the preponderance of the 
evidence is against a finding that the veteran's left knee 
disability meets or approximates the criteria for a 
evaluation in excess of 10 percent.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Right Carpal Tunnel Syndrome

Factual Background

The veteran contends that his right carpal tunnel syndrome 
warrants a higher disability evaluation.  Service connection 
for this disability was granted in the April 2000 rating 
decision on appeal.  A 10 percent disability rating was 
assigned, effective November 3, 1999.

The veteran was diagnosed with carpal tunnel syndrome during 
his May 1999 Medical Board examination.  Examination of his 
right hand showed decreased light touch in the median nerve 
distribution without atrophy, and positive Tinel's and 
Phalen's signs.  

During his VA contract examination in August 2004, the 
veteran complained of tingling in his fingertips and possibly 
some weakness.  Physical examination of the right wrist was 
abnormal, with dorsiflexion to 50 degrees with pain at 40 
degrees and palmar flexion to 60 degrees with pain at 50 
degrees.  

Radial deviation was to 20 degrees and ulnar deviation was to 
45 degrees without pain.  Fatigue, weakness, and lack of 
endurance was noted with no ankylosis.  Tinel's and Phalen's 
signs were positive on the right side, consistent with carpal 
tunnel syndrome.  The examiner noted that the veteran's right 
hand symptoms were attributable to his carpal tunnel 
syndrome.

In May 2006 the veteran was afforded his most recent VA 
examination of his right carpal tunnel syndrome.  He reported 
a history of numbness and tingling in his right hand with 
repetitive use.  

Upon physical examination, the veteran's right wrist was 
normal in appearance with dorsiflexion to 60 degrees and 
complaints of pain.  He flexed his wrist easily to 90 degrees 
with some discomfort.  Ulnar deviation was to 40 degrees, and 
he could regularly deviate to about 20 degrees.  Motor and 
sensory examination of the hands was completely normal with 
normal grip strength and normal perception of light touch 
using diabetic monofilament.  

There was a questionable Phalen's sign, and a very positive 
Tinel's sign.  There was no change in examination with 
repetitive motion.  The diagnosis was right carpal tunnel 
syndrome of the right wrist with residuals  



Analysis

Under 38 C.F.R. § 4.124a, Code 8515, where there is complete 
paralysis of the median nerve with the dominant hand inclined 
to the ulnar side; the index and middle fingers more extended 
than normal; considerable atrophy of the muscles of the 
thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to palm; weakened wrist flexion; and pain with trophic 
disturbances; a 70 percent rating is warranted.  Incomplete, 
severe paralysis warrants assignment of a 50 percent rating; 
incomplete, moderate paralysis warrants a 30 percent rating, 
and incomplete mild paralysis warrants a 10 percent rating.  
Code 8615 pertains to neuritis and Code 8715 to neuralgia.

Diagnostic Code 5215 allows for a maximum 10 percent 
evaluation which is warranted for palmar flexion limited in 
line with the forearm or for dorsiflexion of less than 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

The Board finds that the veteran's right carpal tunnel 
syndrome does not most nearly approximate moderate incomplete 
paralysis of the median nerve.  

The Board notes that while the veteran has had some 
limitation of motion of the right wrist, he is already 
receiving the maximum disability evaluation allowable under 
Diagnostic Code 5215 for limitation of motion of the wrist, 
and his only objective symptoms of carpal tunnel syndrome 
have been positive Phalen's and Tinel's signs.  

There is no evidence of wrist ankylosis.  The veteran has 
complained of numbness and tingling in his right hand, but 
there is no medical evidence of more than mild incomplete 
paralysis of the right hand.  Therefore, an initial rating in 
excess of 10 percent for the veteran's right carpal tunnel 
syndrome is not warranted.  


Low Back and Chest Scars

Legal Criteria

Under the rating criteria in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2002).  

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804 (2007).  Superficial scars 
that do not cause limited motion warrant a 10 percent 
evaluation if they involve an area or areas of 144 square 
inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2007).  Scars may also be rated based 
upon the limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2007).  

Factual Background

The veteran was granted service connection and assigned a 
noncompensable disability rating for scars in an April 2000 
rating decision, effective November 3, 1999.  He contends 
that an increased rating is warranted, and that each scar 
should be rated separately.  

The veteran underwent a VA examination of his scars in 
September 2000.  He reported that they were the result of a 
surgical excision of lipomas on his back.  He denied 
experiencing pain or tenderness and stated that his main 
concern was the cosmetic appearance of the scars.  Upon 
physical examination, the examiner noted multiple scars 
located on the veteran's right and left upper trunk.  They 
were well-healed without any secondary skin lesions.  There 
was no tenderness and no evidence of adherence.  Texture was 
normal and similar to the rest of the skin except for mild 
induration.  There was no ulceration or breakdown of the 
skin. There was no elevation or depression of the scars and 
no underlying tissue loss. No inflammation, edema, or keloid 
formation was noted.  No significant disfigurement was noted, 
but the scars were easily visible.  Measurements of the left 
side scars were 17 centimeters (cm) under the arm, 21 cm on 
the lumbar area, and 2.5 cm above the nipple.  On the right, 
the scars measured 19 cm under the arm, 24 cm on the lumbar 
area, 2 cm above the nipple.  The limitation of function from 
the scars was of cosmetic etiology.  

During the veteran's August 2004 VA contract examination, the 
examiner noted the presence of a surgical scar on his lower 
back from the removal of lipoma tissue.  The scar did not 
seem to cause any functional impairment and the examiner 
noted that there was nothing abnormal about the scar.  The 
scars measured 14 cm in length on the left low back and 23 cm 
long on the right low back.  Scars on the chest measured 17 
cm on the left and 18 cm on the right.  There were areas of 
numbness around the scars, but they were otherwise normal.  
No ulceration, adherence, instability, tissue loss, keloid 
formation, abnormal pigmentation or texture, or limitation of 
motion was noted.  The examiner estimated that the veteran's 
scars covered less than 5 percent of his body surface.  The 
only observed abnormality was numbness around the chest 
scars.  The diagnosis was uncomplicated surgical scars of the 
back except for surgically damaged skin nerves.  The examiner 
concluded that there was no interference in the veteran's 
range of motion from the scars.  

The veteran's scars were again examined at his January 2005 
and February 2005 VA contract examinations.  Photographs of 
the scars are included in the claims folders.  He reported 
that the scars on his made him self-conscious and that he 
experienced numbness around the scars.  He did not have any 
functional impairment.  Lateral chest scars measured 
approximately 20 cm x 1 cm on the left and right.  Low back 
scars measured 20 cm x .25 cm on the left and 27 cm x.25 cm 
on the right.  All scars were level, with no tenderness, 
disfigurement, ulceration, adherence to underlying tissue, 
instability, tissue loss, or keloid formation.  The scars 
were noted to cover less than 5 percent of the veteran's body 
and to cause no limitation of motion.  The diagnosis was 
surgical scars of the low back and chest secondary to lipoma 
removals with paresthesias from interruption of skin nerves 
during lipoma removal.  

The veteran's most recent VA examination of his scars was 
conducted in May 2006.  He reported having significant 
numbness around his scars and that he could not go out in 
public without a shirt.  His low back scars measured 21 cm on 
the left and 25 cm on the right.  There was no associated 
pain, no adherence to the underlying tissue, instability, 
inflammation, edema, or keloid formation.  There was minimal 
depression of the scars and they were noted to be largely 
superficial.  No limitation of motion or function was found.  

Analysis

The veteran is currently assigned a noncompensable disability 
rating for his service-connected scars.  After review of the 
medical evidence of record, the Board finds that an increased 
rating of 10 percent is not warranted under the former or the 
current criteria for rating scars.  In this regard, the Board 
notes that the veteran's scars have not been found to be 
painful or tender at any of his VA examinations.  In 
addition, there is no evidence that the scars are poorly 
nourished, or manifest ulceration or instability.  

In fact, all the veteran's VA examiners have specifically 
found that his scars do not result in disfigurement, 
ulceration, adherence to underlying tissue, instability, 
tissue loss, or keloid formation.  Furthermore, it is clear 
that the veteran's scars do not involve an area of 929 sq cm 
or more and that he does not experience limitation of motion.  
Therefore, a compensable rating is not warranted for the 
veteran's service-connected scars.  

The Board notes that while the veteran has argued that 
separate ratings are warranted for each of his scars, such 
ratings would violate the prohibition against pyramiding, 
that is, they would result in rating the same disability 
under different diagnoses.  38 C.F.R. § 4.14 (2007).

The Board has considered whether there is any other basis for 
granting an increased rating, but has found none.  In 
particular, the Board has considered the benefit-of-the-doubt 
doctrine, but has determined that it is not applicable to 
this claim because the preponderance of the evidence is 
against the claim.  


ORDER

The lumbar spine disability warrants a 20 percent rating for 
the period prior to January 19, 2005, a 40 percent rating 
thereafter, and separate 10 percent ratings for neurological 
impairment of the bilateral lower extremities from November 
3, 1999, the claim is granted.

The cervical spine disability warrants a 20 percent rating 
for neurologic impairment of the right upper extremity since 
the effective date of service connection, the claim is 
granted.

Entitlement to an initial rating in excess of 20 percent for 
right shoulder disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
left knee disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
right carpal tunnel syndrome is denied.

Entitlement to an initial compensable rating for scars is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


